 AUGUSTABEDDING COMPANY211CONcLusIONs of LAW1.The Respondent, Davis Motors, Inc., is engaged in trade, traffic, and com-merce within the meaning of Section 2 (6) and (7) of the Act.2. International Association of Machinists, District Lodge No. 86, is a labororganization within the meaning of Section 2 (5) of the Act.3.Allmechanics, mechanic helpers, apprentices, body mechanics, metal men,painters, trimmers, full-time polishers and lubricators, excluding office employees,.sales employees, parts employees, washers, porters, and supervisors, is a unitappropriate for collective bargaining within the meaning of Section 9 (b) ofthe Act.4.The Union was on July 24, 1950, and at all times since has been, the exclusivebargaining representative of the employees in the unit set forth in paragraph3 above.5.By refusing to bargain collectively with the Union on August 8, 1950, theEmployer has engaged in, and is engaging in, unfair labor practices within themeaning of Section 8 (a) (5) and (8) (a) (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]AUGUSTABEDDINGCOMPANYandWILLIAM G. DENNEY.Case No.10-CA-876.February 13, 1051Decision and OrderOn October 30, 1950, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) of the Act and recom-mending that it cease and desist therefrom, and take certain affirmativeaction, as set forth in the copy of Intermediate Report attached hereto,and finding that the Respondent had not engaged in unfair laborpractices in violation of Section 8 (a) (3) and 8 (a) (4) as allegedin the complaint.The Section 8 (a) (4) allegations of the complaintwere dismissed by the Trial Examiner upon the Respondent's motionat the conclusion of the hearing. In the Intermediate Report theTrial Examiner recommended dismissal of the 8 (a) (3) allegations.Subsequent to advice by the Respondent to the Board of the Respond-ent's intention to comply with the recommended order contained inthe Intermediate Report, the General Counsel filed exceptions to theIntermediate Report together with a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeIPursuant to the provisions of Section 3 (b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this proceeding to a three-member panel[Chairman Herzog and Members Reynolds and Murdock].93 NLRB No. 33. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the hearing, including the dismissal of the Section 8 (a) (4) allega-tions of the complaint, and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has consideredthe Intermediate Report, the exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following additionsand modifications :The Trial Examiner found, and we agree, that the Respondent bythreatening and Interrogating its employees concerning certain con-certed activities interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act byspecific conduct enumerated in the Intermediate Report.He alsofound that certain other conduct depicted by the record either did notfall within the scope of the complaint or did not violate section 8 (a)(1) of the Act.The complaint and the particulars submitted by the General Coun-sel alleged that the Respondent violated Section 8 (a) (1) of theAct by :(a)Threatening and warning its employees to refrain from assist-ing, becoming members of, or remaining niembers of the Union; and(b) Interrogating its employees concerning their union activitiesand membership.The record contains uncontradicted evidence that Cooney, Respond-ent's president, declared, in the presence of employees, that he wouldnot recognize "this or any other union."The issue thus raised in-volves the decision as to whether a threat that the Respondent wouldnot bargain with this or any other union is such a threat as was en-visaged by the complaint. In our opinion it is clear that a threat toits employees involving an anticipatory refusal to bargain is tanta-mount to a threat to its employees to refrain from assisting orbecoming members of any union.2The Trial Examiner absolved the Respondent of any violation ofSection 8 (a) (1) in connection with Cooney's reply to the assembledemployees, during a question period following his speech, to the effectthat the employees of the Georgia-Carolina Brick and Tile Company"were still walking the streets, looking for employment and probablywouldn't find any here; and that if [the Respondent's employees] kepton [they] would probably be walking the streets with them looking foremployment."We do not agree with the Trial Examiner's resolutionof this issue by considering subsequent events.The coercive character2Member Reyonlds does notbelieve that this statement falls within the specificity- of thepleadings, although he is of the opinion that this type of statement constitutes a N iolationof Section 8 (a) (1) of the Act if properly alleged. AUGUSTA BEDDINGCOMPANY213of the statement in question must be appraised as of the time of itsutterance.In view of the circumstances under which this statementwas made, the reference to the possibility of the Respondent's em-ployees' loss of employment must be considered as a thinly veiled threatof loss of employment as the price of adherence to the Union in theabsence of clarification to show that the speaker was referring only tothe consequences of strike action, if such was his intention.Contraryto - the Trial Examiner, we find that by this statement Cooneythreatened his employees in violation of Section 8 (a) (1) of the Act.'OrderUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Augusta BeddingCompany, Augusta, Georgia, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Threatening and interrogating its employees concerning theirunion or other concerted activities.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self -organization,to form labor organizations, to join or assist any labor organization, tobargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post 4 at its plant in Augusta, Georgia, copies of the notice at-tached hereto and marked Appendix A.5 Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's representative, he posted by theBMember Reynolds would notfind that bythis statement Respondentillegally'threatenedits employees;rather he regards the statement as an expressionof fact with respect to theemployees of the Georgia-Carolina Brick and Tile Companytogether with theexpressionof the opinion that a similar result might,but not necessarilywould,result in the eventof the continued adherenceby Cooney's employees to the Union'In the event that the posting requirement of this Order has already beencomplied with.or partially compliedwith,such compliance shall be considered in determining further com-pliance with this Order5 In theevent thatthis Order is enforced by a decreeof a United States Court of Appeals,there shall be inserted in the notice before the words"A Decisionand Order"A Decree of the United States Court of Appeals Enforcing " 214DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent immediately upon receipt thereof, and be maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.0(b)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of receipt of this Order, what stepsit has taken to comply herewith.IT is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section 8 (a)(3) and (4) of the Act.Intermediate Report and Recommended OrderMessrs. Frank E. Hamilton, Ji,andFrank M. Paschal, Jr,of Atlanta, Ga., forthe General Counsel.Mr. Frank A. Constangy,of Atlanta, Ga.. for the RespondentSPATEMErT OF THE CASEUpon a first amended charge duly filed on August 8, 1950, by William G.Denney, the General Counsel of the National Labor Relations Board,' by theRegional Director for the Tenth Region (Atlanta, Georgia), issued a complaintdated August 9, 1950, against Augusta Bedding Company, herein called theRespondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a)(1), (3), and (4) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the ActCopies of the charges, com-plaint, and notice of hearing were duly served by the General Counsel upon allother parties.With respect to unfair labor practices, the complaint alleged in substance thatthe Respondent violated Section 8 (a) (3) of the Act by refusing to employ nineemployees named in the complaint because of their union and other concertedactivities, including participation in a strike; Section 8 (a) (4) of the Act byrefusing to employ such employees because unfair labor practice charges hadbeen filed in their behalf in the instant and an earlier proceeding ; and Section8 (a) (1) of the Act by said alleged acts and by threatening its employees withrespect to, and interrogating them concerning union activities and membership.In its answer, the Respondent denied the allegations of the complaint withrespect to unfair labor practices.Pursuant to notice, a hearing was held at Augusta, Georgia, on August 28,1950, before J. J. Fitzpatrick, a Trial Examiner duly designated by the ChiefTrial Examiner; and said hearing was continued on September 11 to 13, 1950,inclusive, before the undersigned Trial Examiner likewise so duly designated.The General Counsel and the Respondent were represented by counsel, and allparties participated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues.The General Counsel and his representatives at the healing are herein ieferred to as theGeneral Counsel, and the National Labor Relations Board as the Board AUGUSTABEDDING COMPANY215At the opening of the hearing, the Respondent's motion previously made fora bill of particulars was in part withdrawn upon receipt of certain particulars;as to other items, the motion was denied. The Respondent's motion to revokea subpoena was also denied at that time.Likewise denied was the Respondent's motion to dismiss certain paragraphsof the complaint on the ground that the charge with respect thereto was filed morethan 6 months after the unfair labor practices alleged therein as violatingSection 8 (a) (4) of the Act. Pending resumption of the hearing, the Respondentpetitioned the Board for permission to appeal directly to it from the denial ofsaid motion to dismiss ; by order dated September 7, 1950, the Board sustainedthe ruling of the Trial Examiner, without prejudice to the Respondent sub-sequently raising the issue for further Board consideration pursuant to Section203 46 of Board Rules and Regulations.At the conclusion of General Counsel's case-in-chief, the Respondent moved tostrike from the complaint the allegation of violation of Section 8 (a) (4) andto dismiss the complaint in its entirety.Decision was reserved on the formermotion ; the latter was denied.The motions were renewed at the close of thehearing; decision on the motion to dismiss the complaint in its entirety was thenreserved and said motion is now disposed of in accordance with the conclusionsand recommendations below.The motion to dismiss with respect to Section 8 (a) (4) was, as appears onthe record, at that time granted on the merits 2 on General Counsel's statementthat he was not relying on the sole suggestion 3 on the record of a direct violationof that subsection, but, without proof of different motivation, that the failureand refusal to reemploy alleged as violative of Section 8 (a) (3) constitutedviolation of Section 8 (a) (4) because they were continued after the filing ofcharges.After the close of the hearing, General Counsel moved that the under-signed vacate his ruling dismissing the allegations of a violation of Section 8 (a)(4) ; said motion is hereby denied.The General Counsel and Respondent argued orally at the close of the hearingand, pursuant to leave granted, filed briefs.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Georgia corporation with its principal office and place ofbusiness in Augusta, Georgia, is engaged in the manufacture, sale, and distribu-tion of mattresses, box springs, sofa beds, and related products.During the12-month period preceding the date of the complaint herein, the Respondentpurchased raw materials, consisting principally of linters, steel, and ticking,valued at more than $250,000, more than 50 percent of which originated outsidethe State of Georgia and was shipped in interstate commerce to the Respondent'splant at Augusta, Georgia.During the same period, the Respondent manufac-tured and shipped from its plant at Augusta, Georgia, finished products of a2 It was thus unnecessary to pass on the questions whether, to the extent that it includedsuch allegations, the complaint contravened Section 10 (b), as originally urged by the Re-spondent, or whether, as later argued, certain remarks were piivileged. (In the latterconnection, as noted, General Counsel declared that he (lid not contend that the statementreferred to constituted a violation of Section 8 (a) (4).)'See footnote 17. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDvalue in excess of $250,000, more than 50 percent of which was sold and shippedto customers outside the State of Georgia It is found that the Respondent isengaged in commerce within the meaning of the Act.II.TUE ALLEGED UNFAIR LABOR PRACTICESA. The alleged violation of Section 8 (a) (3)Griffin, a representative of the United Construction Workers; affiliated withthe United Mine Worl-ers of America, herein called the Union,` attempted toorganizethe production employees of the Respondent, and called on Cooney, theRespondent's president to urge recognition of the UnionThere was a sharp con-flict in the testimony concerning the date of this visit, the allegeddiscriminateestestifying that it took place on September 16, 1949, and was followed by a speechwhich Cooney deliverea later that day ; other witnesses called by General Counseldeclaringthat Cooney delivered the speech a week or two before thestrike'on September 20 (it was not disputed that Griffin's visit preceded the strike)while the Respondent's witnesses maintained that the speech was made onAugust 24.Interested as the former employees were in the events leading up to the strike,it is difficult to charge them with faulty memories in this connection.Nor isthere motive for them to falsify the date. But the impression of those who testi-fied to an earlier date is fortified by the written notation on the copies of thespeech and by the records of Respondent's counselas declared at thehearing,and credence would have to be given to these latter were a determination ofthe matter necessary for decision of the case.It was agreed at the hearing that this question of the dates does not directlyaffect theissues tobe determined; it is one of credibility solely.Actually, despitethe welter of facts and details in the record, there is relatively little dispute inthe testimony ; the problem concerns the conclusions to be drawn from the facts,which were in the main stipulated or uncontradicted.References hereinaftermade to the evidence, not ascribed to named witnesses, representuncontradictedtestimony,or findingswhere conflicts have been resolved ;findings are made hereinon the basis of reliable, probative, and substantial evidence on the record con-sidered as a whole and the preponderance of the testimony taken.Griffin and a committee of the Respondent's employees met with Cooney andNorton, the Respondent's general manager, onthat firstoccasion.Again,whether the latter said that he was tired and would meet them later, or whetherhe stated that he wanted to think it over and speak with his attorney, is notof great moment: there is no charge of refusal to bargain, it'beingadmittedthat the Union had not complied with the filingrequirementsof the ActFurther discussions were briefly held between Cooney and Nortonand a com-mittee' of the employees on the mornings of September 19 and20, but to noAlthoughthe answer denied the allegation of union status and no proof was offered inconnectiontherewith,the organization was without objection referred to at the hearingas the Union.5In its answer,the Respondent declared that certain of its employees ceased to work onor about September 20, but denied the allegation of the complaint that they ceased con-certedly and went on strikeThroughout the hearing,however, the strike was recognizedas such,no question was raised but that the employees involved engaged in concertedactivitieswithin the meaning of the Act when they went on strike.SeeWorthingtonCreamery and Produce Company,52 NLRB 121."Five employees(Denney,Lord,Mary McMahon.WillieWilliams, and Byrd) wereelected to the committee to speak with managementGeneral Counsel'switnesses disagreedconcerning the identity of the employees who served on the committee(Those who were AUGUSTA BEDDING COMPANY217avail.Cooney refused to recognize the Union and even to meet with Griffin,and at about 9 a. m. on Tuesday, the 20th, shortly after the meeting ended, some40 of the production employees struck. Respondent immediately announced thatit would continue in production and would replace employees on strike .7Between September 20 and 22,814 new employees were taken on. It is presentlyunnecessary to follow the ramifications of appointment and transfer as detailedon the record. Suffice it to note that 8 of the 14 replaced alleged discrimina-tees; 1 took the place vacated by another employee, who replaced the chargingparty; 3 replaced strikers on whose behalf no claim was made in the proceeding;and 2 were employed on jobs not previously filled.At about noon of the 22nd, a committee of the strikers advised Cooney thatthe strike was or would be terminated, and asked that the strikers be returnedto their jobs.The matter was turned over to Norton, who said that all exceptthose who had already been replaced would be "signed up again."'The strikersthen lined up outside Norton's office, were called in singly, and their job numberschecked against Norton's card index.Where jobs had not been filled, the respec-tive employees were reinstated ; where they had been filled, the men were soadvised.More than half of the strikers were taken back ; the nine alleged dis-criminatees herein were not. Some subsequently returned to the plant to seekemployment, the frequency of their visits varying, and there were other variationsas some requests were for the specific job formerly held while others were for,.anything." 10The record shows that employees hired as replacements were transferred toother jobs as the necessity arose.There had previously prevailed an easytransferability from one task to another; after the strike was called, and asnewcomers were employed, there was for a time also a shifting of more perma-nent assignments or so-called job titles.As one of the foremen testified, he"would have to find which man would be the best suited for the job," and he"tried to run them through to the best of the company's advantage."elected did not appear at all of the three meetings with management, and others weredesignated to serve in their place )Denney testified that Layne and Agner "helpedout"; Lord didn't think that Layne or Agner were at any of the meetings; Agner did notstate whether he was on the committee, while Layne declared that he had attended thefirstmeeting.It appears, at any rate, that Denney and Lord attended all three committeemeetings with management, that Hughes attended the third, and that two other employees,Byrd and Willie Williams, attended one or two (here again, General Counsel's witnessesdiffered)There was further disagreement concerning the identity of the committee whichnotified Cooney that the strike was terminated ; Denney naming himself, Lord, and eitherLayne or Agner, while Lord included himself, Denney, Layne, Agner, and Hughes7It was recognized in the complaint and throughout the hearing that this was aneconomic strike, the Respondent not being obliged to recognize a noncomplying union.SeeIsaac Andrews, at al, d/b/a Andrews Company, 87NLRB 3798 Yates Hayes, who was given Layne's fob, went to work on the 23d, although he wasamong the group recruited by Garvin and employed on the morning of the 22nd Itappears that Mike Hummel was also hired on September 22, but reported for work onthe 23d. It was stipulated that the Company's records available show that Ruby Gilmer,who replaced Mrs Lord, was hired of the 21stThese three are not included on the listof "employees on job" on September 22 ; the first two for obvious reasons, and the thirdbecause the list was prepared from payroll sheets and her sheet was missing0Whatever the technical significance of this phrase or of Norton's action in markingthe strikers' cards "Quit of own accord," they were not claimed by General Counsel to beIn violation of the ActThe Respondent's acts in connection with the returning strikers,rather than these characterizations, aie determinative10 In a letter, which it is found was written on behalf of the employees named thereinand with their authorization (despite indication to the contrary in an earlier statement byDennev), the request mentioned is that the Respondent "immediately reinstate." (GeneralCounsel'sExhibit10-A.) 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has not been shown, nor was it even contended, that the Respondent actedcapriciously or in an illegal manner, considering its economic interest, in replac-ing the strikers whose places it claimed were filled during the strike"Of the five 12 employees elected to the committee," all but McMahon went onstrike.Of these four, two were rehired at the end of the strike. There wasno greater distinction with respect to those who actually served on the com-mittee : some were rehired, others were not "Further, among those not takenback, were some who were not on the committee.While it is noted that noneof those 15 who informed Cooney that the strike was broken was rehired, it isdifficult to assign an impi oper motive in this connectionsince a morelenientattitude toward such employees might be anticipated than toward other strikersor toward those who had been connected with the committee earlier.The recorddoes not warrant more than speculation in this connection.The Respondent had the right to replace permanently its striking employees inorder to protect and carry on its business."To the extent that they were soreplaced, a permanent termination was effected, and it was under no obligationto recall themso long asit did notdiscriminateagainst them by treating themdifferently from other former employees or applicants for employment.i1True, Denney testified that Cooney said that he didn't see why thestrikersshould not be given the first chance if their jobs were open , but this certainlywas no promise to recall them.But even were there such a promise,as mightbe spelled out of Norton's statement to Barton that he would let him know ifanything was open, there was no attempt to show that the men relied18on sucha promise to their prejudice, that failure to keep it was contrary to the Respond-ent's usual hiring practice, or in any event that it was discriminatory. (Nordoes the letter of October 519 alter the situation )It appears without contradiction that it was the Respondent's practice to hire"right at the door," and when necessity arose, it used the Stateemploymentservice.20As General Counsel showed with each witness, the Respondent did not31A faintbut insufficientattempt wasmade to showthat Garvin did not fullyreplaceDenney.The evidence indicates that the formerwas transferredto thegarnett machineduring the strike and has continuedto work there althoughhe needed assistance at timesand did not do maintenance and odd jobswhich Denney performed.12 See footnote 6.13No one headedthe committee; "all five . . .were chairmen.In a sense"14 Two of the five (or seven-see footnote6)who served as committeemen were rehired.Of the ninealleged disciiminatees,six (or four)had not appeared at any meetings of thecommitteewith management.isThe number was variously placed at threeor four and at five20Vogue-Wright Studios, Inc,76 NLRB 773i7Theundersignedhas not overlooked Clarence O'Neal's testimonythat several monthsafter thestrikelie spoke with Cooney about puttingBarton backto work,and that "after-wards"Cooney asked whether he knew that "the boyshad filed stiff against him, or thecompany " (The Respondent's claim ofprivilegein this connection is denied.)1BBarton, among others,testifiedthat he went back for a job severaltimesSee alsofootnote 10.10DespiteGeneral Counsel's statement during argumentto revokea subpoena at the open-ing of the hearing,that he intended "to show . . . that the applications of the8 (a) (3)'swere,or should have been,in accordancewith past company practice,continuing applica-tions," there was no such proof;the only referenceto past practicewas that made on be-half of theRespondent.20 Sometimes employees weie asked to aid in recruitmentWhat determined suchrequests,and whetherthey werelimited to periods of unusual need,such as when thestrike occurred or fighting broke out in Korea, does not appear AUGUSTA BEDDING COMPANY219use an application file, and its hiring practices were presumably well known21To be employed, applicants had to present themselves when the need aroseTherewere always plenty of such applicants until the Korean War startedWith theexpansion of employment requirements, experienced people were needed, and inJuly and August 1950, registered letters concerning employment were sent toseven of the alleged discriniinateesIt appears that such former employees wereoffered jobs which paid approximatel} what they had previously earned, theirformer places being filled, and that Agnet, Layne, Thompson, and Williams werethen reemployed; Hughes and Barton did not reply to their letters, and it does notappear whether Mrs Lord didOther evidence on this subject is Norton's state-ment that he did not send such a letter to Denney because he was earning morethan he had or would now receive from the Respondent, and that Lord wassimilarly not asked to return since there was no job available at his former rate zAccepting Norton's explanation (there is no evidence to the contrary), it cannotbe said as a matter of law that the Respondent had no right to ignore Lord'sstatement the day the strike terminated that he would "take anything' that'sleft."It is not a present purpose or function to determine either the wisdom or thefairness of such a hiring procedure, the duty does exist to find the facts. It isfound from the evidence adduced that the Respondent did not discriminate againstemployees in violation of Section S (a) (3) of the Act. (Cooney's refusal tomake an advance to Benny Buck because of the latter's activity on the picket linemay have constituted discrimination in regard to a condition of employment inviolation of Section S (a) (3)But it was neither alleged in the complaint norlitigated as such.)B. Alleged violation of Section 8 (a) (1)Denney testified without contradiction that before the strike but after he, asa member of the committee, had called on Cooney on behalf of the employees,Norton told him that if the Union came into the plant, he wouldn't get any moremoney but would probably draw 10 or 15 cents an hour less, as in other beddingplants.That statement by Norton is not to be classed as an expression of opinionor as a prediction, standing alone as it does without any attempt to justify it onthe basis of expense or cost, and without any other explanation. It was, and isfound to be a threat, in violation of Section 8 (a) (1) of the Act.Another statement which is found to have been a threat was Cooney's to Buckin June of 1950 to the effect that he would never forget the strike. This was onthe occasion of the refusal to make a wage advance and of the reminder of thepicket sign which Buck carried and which charged Cooney with being unfair.As was noted above in consideration of Section 8 (a) (3), such a refusal for the21 It appears that, in the category of jobs held by the alleged discriminatees, one CharlesFranklin was hired as a tape edge operator on October 3, 1949There is no proof that theRespondent discriminatorily employed him.While witnesses testified that they appliedfor reemployment at various times, there is no showing that they applied and were refusedemployment at times when there ii ere vacancies which the Respondent then filled with otherapplicantsThere is a marked variance between the allegations of the complaint andthe argument submitted in their support, on the one hand, and the evidence adduced, onthe other12The record does not show what rates were paid on the various jobs, or specifically whatLord had been paid.13Lord testified further that a few days later he asked his foreman whether his job wasopen.See also above,at footnote 10. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason stated may have been in violation of Section 8 (a) (1). But it lies withoutthe scope of the issues raised by the pleadings and litigated 24 The complaintand the particulars submitted by General Counsel do not allege general interfer-ence with organizational activities, but only interrogation and threats in connec-tion with union membership as violative of Section 8 (a) (1). As distinguishedfrom the refusal to make the advance, the statement that he would never forgetthe strike was a threat connected with concerted action, past and prospective.It is within the issues of the case and is found to have been in violation ofSection 8 (a) (1).While Norton testified that he spoke to employees about the Union when theyasked questions about it and that he did not remember asking employees whetherthey were members of the Union, the undersigned credits the testimony of SybilRitch that a few days before the strike he asked her and Fanning whether theybelonged to the Union.Also credited is Fanning's testimony that Norton askedhim who the leaders were in the Union. Each of those questions violated SectionS (a) (1), as did the questions testified to by Norton himself as having beenasked of Fanning: Whether men in a certain car were union leaders and whetherFanning did not know who all the union leaders were. If nothing more, the latterquestions test an employee's activities, interest, and knowledge of union mattersand thus constitute interference and restraint or coercion in the exercise of therights guaranteed in Section 7 of the Act26Denney testified that in response to a question at the conclusion of his speechto the assembled employees, Cooney declared that he would not recognize "thisor any other union" ; there was some corroboration of this by Lord, who wasgenerally hazy in his recollection.The latter further testified that Cooney madesuch a statement on the occasion of the aborted meeting with Griffin ; this testi-mony was not corroborated, and differed from that of both Layne and Denney. Inany event, any such statement by Cooney is not within the issues as noted above.A similar ruling must be made in connection with Hughes' testimony that Cooneyhad stated that "he didn't want no one around the plant, no union telling himhow to run his business at the plant."Denney and Lord testified further that when Byrd referred to the Georgia-Carolina Brick & Tile Company in a question which he asked at the conclusionof Cooney's speech, the latter replied that those employees "were still walkingthe streets, looking for employment and probably wouldn't find any here ; andthat if (the Respondent's employees) kept on (they) would probably be walkingthe streets with them, looking for employment."That statement by Cooney wasa threat if it contemplated unlawful discharge as a penalty for engaging in astrike.On the other hand, it was a privileged expression of opinion if it merelypredicted a result which might flow from an economic strike. In fact, such astrike and result did eventuate; there is no proof that Cooney here threatenedhis employees, and it is found that such statement was not in violation ofSection 8 (a) (1).No more threatening was Cooney's statement to Denney that he was "almostfloored" when he saw Denney walking in with the committee, that "he neverdreamed that (he) would have been in the bunch, too," and that "he hated toknow that (Denney) was messed up with them."Also to be considered is Layne's testimony that about a week before the strikeNorton asked "what good (he) was going to get out of the Union," and declared,24 It cannot be found that the matter was "litigated"by virtue of such direct testimonyalone25Standard-Coosa-Thatcher Company,85 NLRB 1358 AUGUSTA BEDDING COMPANY221"Well, you are just making your gravy that much thicker for yourself." Thefirst portion is an argumentative question indicating the speaker's views and assuch is covered by Section 8 (c) of the Act.The other is equivocal in nature.Itmay have been a threat ; or,, to continue with the alimentative metaphor,reference to gravy may have been equivalent to telling Layne that after payingdues he would sink deeper into the financial "soup " In the one case, the remarkwould be unlawful ; in the other, privilegedIn the absence of testimony, expertor otherwise qualified, to indicate the technical or colloquial significance at-taching to the reference to thickening of gravy, it is not found that the expressionconstituted a threat.III.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in Section II, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV.THE REMEDYSince it has been found that the Respondent has engaged in certain unfairlabor practices affecting commerce, it will be recommended that it cease anddesist therefrom and take certain affirmative action in order to effectuate thepolicies of the Act.It has been found that the Respondent, by interrogation and threats, interferedwith, restrained, and coerced its employees in violation of Section 8 (a) (1)of the Act. It will therefore be recommended that the Respondent cease anddesist from such or similar acts.For the reasons stated in the subsection entitled, the alleged, violation ofSection 8 (a) (3), it will be recommended that the complaint be dismissed insofaras it alleges violation of Section 8 (a) (3) of the Act.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1Respondent's employees. in the exercise of their concerted activities forthe purpose of collective bargaining or other mutual aid or protection, con-stituted a labor organization within the meaning of Section 2 (5) of the Act.2By threatening and interrogating its employees concerning such concertedactivities, thereby interfering with, restraining, and coercing its employees in theexercise of rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (a)(1) of the Act.3The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.4The Respondent has not engaged in unfair labor practices within themeaning of Section 8 (a) (3) of the Act by failing and refusing to employWilliam G Denney, Lawrence Williams. J. E. Lord, Edward Agner, Arthur R.Layne, W A Hughes, Jr, Sallie Mae Lord. Vernon Barton, and Ollie R. Thompson.[Recommended Order omitted from publication in this volume.]"ILerner Shops of Alabama, Inc. 91NLRB 151